                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DENNIS LONNIE ALFRED WARD et al.,

                       Plaintiffs,                     Case No. 1:19-cv-0612
v.                                                     Honorable Paul L. Maloney
KATHY THARP et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by state prisoners under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiffs’ pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiffs’ allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiffs’ complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiffs Dennis Lonnie Alfred Ward, Walter Neal, Aundra Beckem, Jamal Umar

Buchanan, Samaj Ramone Lawson, Sandy Holt Jr., and Dandree Black are seven state prisoners

presently incarcerated with the Michigan Department of Corrections (MDOC) at the Lakeland
Correctional Facility (LCF), the Muskegon Correctional Facility (MCF), and the G. Robert Cotton

Correctional Facility (JCF). The events about which they complain, however, occurred prior to

their incarceration. Plaintiffs sue Muskegon County Executive Kathy Tharp, the County of

Muskegon, and Muskegon County Clerk Nancy A. Waters. Plaintiffs’ complaint was originally

filed in the Muskegon County Circuit Court on June 6, 2019, but was removed to this Court by

Defendants on July 29, 2019. Defendants filed a motion to dismiss (ECF No. 3) on August 5,

2019.

               Plaintiffs allege that they were all convicted and sentenced in the Muskegon County

Circuit Court between 2001 and 2012. Plaintiffs state that they were indigent and were each

represented by appointed counsel. Plaintiffs claim that the County of Muskegon failed in its

obligation to adequately fund, train, and supervise the court-appointed attorneys who defended

Plaintiffs in their criminal prosecutions. Each of the Plaintiffs state that they were represented by

multiple attorneys during the course of their criminal cases, that the attorneys were changed

without the notice or consent of the Plaintiffs, and that the representation provided was inconsistent

and inadequate.

               Plaintiffs claim that Defendants’ conduct violated their rights under the Sixth and

Fourteenth Amendments, as well as under state law. Plaintiffs seek declaratory and injunctive

relief, as well as “any other relief . . . including monetary damage awards and out of pocket

expenses for the costs of this litigation, including court costs.” (ECF No. 1-1, PageID.17.)

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While



                                                  2
a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   3
               In their motion to dismiss, Defendants state that Plaintiffs’ claims are barred by

Heck v. Humphrey, 512 U.S. 477 (1994). A challenge to the fact or duration of confinement should

be brought as a petition for habeas corpus and is not the proper subject of a civil rights action

brought pursuant to § 1983. See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (the essence of

habeas corpus is an attack by a person in custody upon the legality of that custody and the

traditional function of the writ is to secure release from illegal custody). Therefore, to the extent

that Plaintiffs’ complaint challenges the fact or duration of their incarceration, it must be

dismissed. See Adams v. Morris, 90 F. App’x 856, 858 (6th Cir. 2004) (dismissal is appropriate

where § 1983 action seeks equitable relief and challenges fact or duration of confinement); see

also Moore v. Pemberton, 110 F.3d 22, 23-24 (7th Cir. 1997) (reasons for not construing a § 1983

action as one seeking habeas relief include (1) potential application of Heck v. Humphrey, 512

U.S. 477 (1994), (2) differing defendants, (3) differing standards of § 1915(a)(3) and § 2253(c),

(4) differing fee requirements, and (5) potential application of second or successive petition

doctrine or three-strikes rules of § 1915(g)).

               In addition, to the extent Plaintiffs seek injunctive, declaratory, and monetary relief

for alleged violations of Constitutional rights related to their convictions, their claims are barred

by Heck, 512 U.S. at 486-87, which held that “in order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been [overturned].” See Edwards v. Balisok, 520 U.S. 641, 646 (1997)

(emphasis in original). In Heck, the Supreme Court held that a state prisoner cannot make a

cognizable claim under § 1983 for an allegedly unconstitutional conviction or for “harm caused

by actions whose unlawfulness would render a conviction or sentence invalid” unless a prisoner



                                                 4
shows that the conviction or sentence has been “reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87 (footnote omitted).

The holding in Heck has been extended to actions seeking injunctive or declaratory relief. See

Edwards, 520 U.S. at 646-48 (declaratory relief); Clarke v. Stalder, 154 F.3d 186, 189-90 (5th Cir.

1998) (claim for injunctive relief intertwined with request for damages); Wilson v. Kinkela, No.

97-4035, 1998 WL 246401, at *1 (6th Cir. May 5, 1998) (injunctive relief).

               As noted by Defendants in their motion to dismiss, Plaintiffs’ claims in this case

clearly relate to the validity of their convictions because they allege that they did not receive

adequate legal representation in their criminal cases. None of the Plaintiffs have alleged that they

have had their convictions reversed or invalidated. Therefore, Plaintiffs’ claims are barred under

Heck until their criminal convictions have been invalidated.

               Moreover, as noted by Defendants, Plaintiffs’ claims are barred by the applicable

statute of limitations. State statutes of limitations and tolling principles apply to determine the

timeliness of claims asserted under 42 U.S.C. § 1983. Wilson v. Garcia, 471 U.S. 261, 268-69

(1985). For civil rights suits filed in Michigan under § 1983, the statute of limitations is three

years. See Mich. Comp. Laws § 600.5805(2) (eff. June 12, 2018) (previously § 600.5805(10));

Carroll v. Wilkerson, 782 F.2d 44, 44 (6th Cir. 1986) (per curiam); Stafford v. Vaughn, No. 97-

2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2, 1999). Accrual of the claim for relief, however, is

a question of federal law. Collyer v. Darling, 98 F.3d 211, 220 (6th Cir. 1996); Sevier v. Turner,

742 F.2d 262, 272 (6th Cir. 1984). The statute of limitations begins to run when the aggrieved




                                                 5
party knows or has reason to know of the injury that is the basis of his action. Collyer, 98 F.3d at

220.1

                  Plaintiffs’ complaint is untimely. They assert claims arising between 2001 and

2012. Plaintiffs had reason to know of the “harms” done to them at the time they occurred. Hence,

their claims accrued between 2001 and 2012. However, they did not file their complaint until June

6, 2019, well past Michigan’s three-year limit. Moreover, Michigan law no longer tolls the running

of the statute of limitations when a plaintiff is incarcerated. See Mich. Comp. Laws § 600.5851(9).

Further, it is well established that ignorance of the law does not warrant equitable tolling of a

statute of limitations. See Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991); Jones v. Gen. Motors

Corp., 939 F.2d 380, 385 (6th Cir. 1991); Mason v. Dep’t of Justice, No. 01-5701, 2002 WL

1334756, at *2 (6th Cir. June 17, 2002).

                  In their motion to dismiss, Defendants also correctly assert that, even if Plaintiffs’

claims were not time-barred, Plaintiffs have failed to state a cognizable claim against Defendants

because, at the time that Plaintiffs were being prosecuted, the indigent defense program was

administered by the chief judge of the circuit court in the county where the offense occurred, rather

than directly by the county or by county officials. In support of this claim, Defendants cite Floyd

v. Cty of Kent, 454 F. App’x 493 (6th Cir. 2012). In Floyd, the Sixth Circuit addressed the

plaintiff’s claim against Kent County as follows:

         Floyd also did not state a claim for relief against Kent County for perceived
         deficiencies in providing counsel to indigent defendants. At the time of Floyd’s
         sentencing, Michigan law placed responsibility for appointing an attorney for an

1
  28 U.S.C. § 1658 created a “catch-all” limitations period of four years for civil actions arising under federal statutes
enacted after December 1, 1990. The Supreme Court’s decision in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369
(2004), which applied this federal four-year limitations period to a suit alleging racial discrimination under § 1981
does not apply to prisoner claims under 28 U.S.C. §1983 because, while § 1983 was amended in 1996, prisoner civil
rights actions under § 1983 were not “made possible” by the amended statute. Id. at 382.



                                                            6
        indigent accused on the chief judge of the circuit court in the county where the
        offense occurred, and not directly on the county or its executive officials. Mich.
        Comp. Laws § 775.16 (1999). The statute provided that appointed defense
        attorneys were paid from the county treasury, but only after the chief judge of the
        circuit court in that county certified that the appointed attorney rendered
        professional services and was entitled to receive reasonable compensation for the
        services performed. Id. Floyd did not allege any facts in his complaint to show
        that an official policy, custom or practice of Kent County was the “moving force”
        behind any asserted violation of his constitutional rights by the circuit court. See
        Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611
        (1978); Miller v. Sanilac Cnty., 606 F.3d 240, 254-55 (6th Cir. 2010).

                 Id. at 499. Because none of the named Defendants in this case were charged with

assigning indigent defense counsel during the pertinent time period, Plaintiffs fail to state a claim

against them.2

                 Defendants further contend that Plaintiffs’ claims for injunctive relief are moot

because the Michigan Legislature has since passed Public Act 93 of 2013, the “Michigan Indigent

Defense Commission Act,” which specifically addresses the concerns raised by Plaintiffs in their

complaint and requires minimum standards for the local delivery of indigent criminal defense

services. See Mich. Comp. Laws § 780.985-991. Injunctive relief is appropriate only where a

plaintiff can show a reasonable expectation or demonstrated probability that he is in immediate

danger of sustaining direct future injury as the result of the challenged official conduct. Los

Angeles v. Lyons, 461 U.S. 95, 102 (1983). Past exposure to an isolated incident of illegal conduct

does not, by itself, sufficiently prove that the plaintiff will be subjected to the illegal conduct again.

See, e.g., Lyons, 461 U.S. at 102; Alvarez v. City of Chicago, 649 F. Supp. 43 (N.D. Ill. 1986);

Bruscino v. Carlson, 654 F. Supp. 609, 614, 618 (S.D. Ill. 1987), aff=d, 854 F.2d 162 (7th Cir.

1988); O=Shea v. Littleton, 414 U.S. 488, 495-46 (1974). A court should assume that, absent an


2
  Defendants also point out that Defendant Kathy Tharp was improperly named by Plaintiffs as the Muskegon County
Executive during the pertinent time period. Defendants state that Ms. Tharp was actually the executive assistant to
the County Executive, which is a secretarial position.


                                                        7
official policy or practice urging unconstitutional behavior, individual government officials will

act constitutionally. Lyon, 461 U.S. at 102; O’Shea, 414 U.S. at 495-96.

               The “Michigan Indigent Defense Commission Act” provides for the creation of the

Michigan Indigent Defense Commission (MIDC):

       (1) The MIDC shall establish minimum standards, rules, and procedures to
       effectuate the following:

       (a) The delivery of indigent criminal defense services must be independent of the
       judiciary but ensure that the judges of this state are permitted and encouraged to
       contribute information and advice concerning that delivery of indigent criminal
       defense services.

       (b) If the caseload is sufficiently high, indigent criminal defense services may
       consist of both an indigent criminal defender office and the active participation of
       other members of the state bar.

       (c) Trial courts shall assure that each criminal defendant is advised of his or her
       right to counsel. All adults, except those appearing with retained counsel or those
       who have made an informed waiver of counsel, must be screened for eligibility
       under this act, and counsel must be assigned as soon as an indigent adult is
       determined to be eligible for indigent criminal defense services.

       (2) The MIDC shall implement minimum standards, rules, and procedures to
       guarantee the right of indigent defendants to the assistance of counsel as provided
       under amendment VI of the Constitution of the United States and section 20 of
       article I of the state constitution of 1963. In establishing minimum standards, rules,
       and procedures, the MIDC shall adhere to the following principles:

       (a) Defense counsel is provided sufficient time and a space where attorney-client
       confidentiality is safeguarded for meetings with defense counsel’s client.

       (b) Defense counsel’s workload is controlled to permit effective representation.
       Economic disincentives or incentives that impair defense counsel’s ability to
       provide effective representation must be avoided. The MIDC may develop
       workload controls to enhance defense counsel’s ability to provide effective
       representation.

       (c) Defense counsel’s ability, training, and experience match the nature and
       complexity of the case to which he or she is appointed.

       (d) The same defense counsel continuously represents and personally appears at
       every court appearance throughout the pendency of the case. However, indigent

                                                 8
criminal defense systems may exempt ministerial, nonsubstantive tasks, and
hearings from this prescription.

(e) Indigent criminal defense systems employ only defense counsel who have
attended continuing legal education relevant to counsels’ indigent defense clients.

(f) Indigent criminal defense systems systematically review defense counsel at the
local level for efficiency and for effective representation according to MIDC
standards.

(3) The following requirements apply to the application for, and appointment of,
indigent criminal defense services under this act:

(a) A preliminary inquiry regarding, and the determination of, the indigency of any
defendant, including a determination regarding whether a defendant is partially
indigent, for purposes of this act must be made as determined by the indigent
criminal defense system not later than at the defendant’s first appearance in court.
The determination may be reviewed by the indigent criminal defense system at any
other stage of the proceedings. In determining whether a defendant is entitled to
the appointment of counsel, the indigent criminal defense system shall consider
whether the defendant is indigent and the extent of his or her ability to pay. Factors
to be considered include, but are not limited to, income or funds from employment
or any other source, including personal public assistance, to which the defendant is
entitled, property owned by the defendant or in which he or she has an economic
interest, outstanding obligations, the number and ages of the defendant’s
dependents, employment and job training history, and his or her level of education.
A trial court may play a role in this determination as part of any indigent criminal
defense system’s compliance plan under the direction and supervision of the
supreme court, consistent with section 4 of article VI of the state constitution of
1963. If an indigent criminal defense system determines that a defendant is
partially indigent, the indigent criminal defense system shall determine the amount
of money the defendant must contribute to his or her defense. An indigent criminal
defense system’s determination regarding the amount of money a partially indigent
defendant must contribute to his or her defense is subject to judicial review.
Nothing in this act prevents a court from making a determination of indigency for
any purpose consistent with article VI of the state constitution of 1963.

(b) A defendant is considered to be indigent if he or she is unable, without
substantial financial hardship to himself or herself or to his or her dependents, to
obtain competent, qualified legal representation on his or her own. Substantial
financial hardship is rebuttably presumed if the defendant receives personal public
assistance, including under the food assistance program, temporary assistance for
needy families, Medicaid, or disability insurance, resides in public housing, or earns
an income less than 140% of the federal poverty guideline. A defendant is also
rebuttably presumed to have a substantial financial hardship if he or she is currently



                                          9
serving a sentence in a correctional institution or is receiving residential treatment
in a mental health or substance abuse facility.

(c) A defendant not falling below the presumptive thresholds described in
subdivision (b) must be subjected to a more rigorous screening process to determine
if his or her particular circumstances, including the seriousness of the charges being
faced, his or her monthly expenses, and local private counsel rates would result in
a substantial hardship if he or she were required to retain private counsel.

(d) A determination that a defendant is partially indigent may only be made if the
indigent criminal defense system determines that a defendant is not fully indigent.
An indigent criminal defense system that determines a defendant is not fully
indigent but may be partially indigent must utilize the screening process under
subdivision (c). The provisions of subdivision (e) apply to a partially indigent
defendant.

(e) The MIDC shall promulgate objective standards for indigent criminal defense
systems to determine whether a defendant is indigent or partially indigent. These
standards must include availability of prompt judicial review, under the direction
and supervision of the supreme court, if the indigent criminal defense system is
making the determination regarding a defendant’s indigency or partial indigency.

(f) The MIDC shall promulgate objective standards for indigent criminal defense
systems to determine the amount a partially indigent defendant must contribute to
his or her defense. The standards must include availability of prompt judicial
review, under the direction and supervision of the supreme court, if the indigent
criminal defense system is making the determination regarding how much a
partially indigent defendant must contribute to his or her defense.

(g) A defendant is responsible for applying for indigent defense counsel and for
establishing his or her indigency and eligibility for appointed counsel under this
act. Any oral or written statements made by the defendant in or for use in the
criminal proceeding and material to the issue of his or her indigency must be made
under oath or an equivalent affirmation.

(4) The MIDC shall establish standards for trainers and organizations conducting
training that receive MIDC funds for training and education. The standards
established under this subsection must require that the MIDC analyze the quality of
the training, and must require that the effectiveness of the training be capable of
being measured and validated.

(5) An indigent criminal defense system may include in its compliance plan a
request that the MIDC serve as a clearinghouse for experts and investigators. If an
indigent criminal defense system makes a request under this subsection, the MIDC
may develop and operate a system for determining the need and availability for an
expert or investigator in individual cases.

                                         10
               Mich. Comp. Laws Ann. § 780.991. The Court concludes that Plaintiffs’ claims

for injunctive relief are moot because the creation of the MIDC forecloses the possibility that an

ongoing official policy or practice urging unconstitutional conduct of the sort alleged by Plaintiffs.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants’ motion to dismiss (ECF No. 3) will be granted and Plaintiffs’

complaint will be dismissed for failure to state a claim, under 28 U.S.C. § 1915A(b), and 42 U.S.C.

§ 1997e(c).

               In addition, the Court will deny Plaintiffs’ motion for appointment of counsel (ECF

No. 7) as moot.

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiffs appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiffs are barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of

§ 1915(g). If they are barred, they will be required to pay the $505.00 appellate filing fee in one

lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    October 22, 2019                            /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge

                                                 11
